           Case 5:21-cv-00721-R Document 5 Filed 07/21/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

RONALD DAVID KIRKPATRICK II,                  )
                                              )
                      Petitioner,             )
                                              )
v.                                            )      No. CV-21-0721-R
                                              )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                      Respondent.             )


                                          ORDER

       Before the Court is a petition for a writ of habeas corpus under 28 U.S.C. § 2241

filed by Petitioner Ronald David Kirkpatrick. Doc. No. 1.

       A habeas corpus petition must generally be filed in the district in which the prisoner

is held and/or where the sentencing court is located. 28 U.S.C. § 2241(d); Rumsfeld v.

Padilla, 542 U.S. 426, 443 (2004); Montez v. McKinna, 208 F.3d 862, 865 (10th Cir. 2000);

Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). Petitioner, a pre-trial detainee, is

currently confined at Butner, FMC, which is located in Butner, North Carolina and within

the United States District Court for the Eastern District of North Carolina. 28 U.S.C. §

113(a). Thus, venue is proper in that court. 28 U.S.C. §1391(b)(2).

       Under 28 U.S.C. § 1406(a), “[t]he district court of a district in which is filed a case

laying venue in the wrong division or district shall dismiss, or if it be in the interest of

justice, transfer such case to any district or division in which it could have been brought.”
            Case 5:21-cv-00721-R Document 5 Filed 07/21/21 Page 2 of 2




The Court finds it is not in the interest of justice to transfer this case, and thus, Petitioner’s

action is hereby DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

       IT IS SO ORDERED on this 21st day of July 2021.




                                                2
